Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-3, 6, and 12-15 in the reply filed on 11/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1, line 10 recite the term “the first electrode comprising at least light emitting structure
Claim 1, lines 12-13 recite the term “the at least one first electrode and the second electrode has a driving voltage therebetween” as being indefinite. It is unclear whether a driving voltage “therebetween” or “electrically connected to” a first electrode and a second electrode. Therefore, the claim is rendered as indefinite.

Claim 1, lines 13-14 recite the term “the at least one first electrode and the second electrode has no driving voltage therebetween” as being indefinite. It is unclear whether a driving voltage “therebetween” or “electrically connected to” a first electrode and a second electrode. Therefore, the claim is rendered as indefinite.

Claim 6 recite the phrase “each of the at least one OLED pixel unit comprises at least one of the first OLED sub-pixels; when n=1, the at least one first OLED sub-pixel is of the same color (emphasized added) as being indefinite and incomprehensive.
It is unclear “at least one OLED pixel unit” considered “each of the one OLED pixel unit” when n = 1. Therefore, the claim is rendered as indefinite.

Claim 6 recite the phrase “when n≥3, the at least one first OLED sub-pixel comprises a plurality of first OLED sub-pixels of different colors and alternately arranged regularly” (emphasized added) as being indefinite and incomprehensive. It is unclear “at least one” is considered “the one first OLED sub-pixel” when n=1. Thus, the equation n≥3 is indefinite. Therefore, the claim is rendered as indefinite.

The dependent claims are rejected for depending upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. US 2006/0139254 in view of Basehore et al. US 9,361,851 and further in view of Yamaoka et al. 2018/0151630.
Regarding claim 1, Hayakawa teaches a transparent OLED substrate (a transparent of an OLED display device, see ¶4 and ¶180, and Figs 21 A, B, C. In particular, the first electrode 2113 and the second electrode 2116 are both made of a light transmissive conductive material, a light emitting device where light from the light emitting element is transmitted through both the second substrate and the first substrate can be obtained. See ¶182) comprising: 
a base substrate (the substrate 2110, see ¶173), and a first electrode layer (an electrode layer 2113, ¶173, Fig 21C) located on the base substrate (2110);
the first electrode layer comprising a plurality of electrode groups arranged along a first direction (not shown in Figs 21B, 21C); each of the electrode groups comprising at least one first electrode extending along a second direction perpendicular to the first direction (not shown in Figs 21B, 21C);
a light emitting structure layer (light emitting layers 2115 RGB, ¶176) located on the first electrode layer (the electrode layer 2113),  

    PNG
    media_image1.png
    429
    451
    media_image1.png
    Greyscale

the light emitting structure layer comprising light emitting structures of n colors, n>1 (the light emitting layers 2115 RGB are red, green and blue, see ¶177);
the first electrode comprising at least one light emitting structure (not interpreted due to the 112(b) issue); and 
a second electrode located on the light emitting structure layer (Fig 21C shows a second electrode 2116 located on the light emitting structure layer 2115 RGB).
Hayakawa fails to teach “wherein, when the at least one first electrode and the second electrode has a driving voltage therebetween, the transparent OLED substrate performs a display function, when the at least one first electrode and the second electrode has no driving voltage therebetween, the transparent OLED substrate performs a light transmission function.”
transparent OLED display 108. See Basehore Col. 8, ll. 30-32, Fig. 2. Basehore further teaches the OLED display device 108 can be transparent. The display controller 216 can remove a signal 218a (e.g., not apply a voltage) to the electrochromic material applied to the back surface 212 of the first glass panel 208. Removing/not applying the signal 218a causes the electrochromic material to become transparent. Col. 10, ll. 44-50.  The two-way display device 108 can be opaque. The display controller 216 can provide a signal 218a (e.g., apply a voltage). Applying the signal 218a causes the electrochromic material to become opaque. A user of the computing device 102, when interacting with the computing device 102 in a tablet mode, can view the display 202. See Basehore Col. 10, ll. 62 to col. 11, ll. 4.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify “the OLED display device 108 can be transparent when the display controller 216 is not applied a voltage 218a to the electrochromic material causes the electrochromic material becomes transparent; and the display device 108 can be displayed image when the display controller 216 is applied a voltage 218a, causes the electrochromic material to become opaque, a user can view the display” disclosed by Basehore for the system of Hayakawa. The motivation for doing so the user can view the mirror image of the content viewed from the first side 120a of the display device 108 from the second side 120b of the display device 108, and the user with a pleasant tablet mode experience. Basehore Col. 10, ll. 54-57, and Col. 11, ll. 10.

Yamaoka teaches the first electrode layer comprising a plurality of electrode groups arranged along a first direction (Fig 3B shows an anode electrode layer 101 has a plurality of electrodes 101a, 101b and 101c arranged in a stack (vertical) direction); each of the electrode groups comprising at least one first electrode extending along a second direction perpendicular to the first direction (Fig 3B shows each of the electrodes 101a, 101b, 101c arranged in a horizontal direction. See Yamaoka at least ¶221 and ¶222). 

    PNG
    media_image2.png
    311
    456
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify an anode electrode layer 101 has a plurality of electrodes 101a, 101b and 101c arranged in a stack (vertical) direction, and each of the electrodes 101a, 101b, 
Regarding claim 2, Hayakawa, Basehore and Yamaoka teach the transparent OLED substrate according to claim 1, wherein the second electrode is a single-layer transparent metal oxide layer; and when the second electrode is the laminated structure, the second electrode is a laminated layer of a transparent metal oxide layer and a metal layer. (Hayakawa teaches the first electrode 2113 as a single layer or a layer under a transparent conductive film, because contact resistance with indium tin oxide (ITO) or a transparent conductive material such as indium tin oxide containing Si (ITSO). See ¶180). 
Regarding claim 3, Hayakawa, Basehore and Yamaoka teach the transparent OLED substrate according to claim 1, further comprising: a plurality of first OLED sub-pixels, each of the first OLED sub-pixels comprising: said first electrode; the at least one light emitting structure located on the first electrode, the light emitting structure disposed on a same first electrode being of the same color; and a part of the second electrode corresponding to the first electrode, wherein the second electrode is coupled to the ground, and the first OLED sub-pixels are driven by an active matrix mode or a passive matrix mode.  (Hayakawa teaches particularly the first electrode 2113 and the second electrode 2116 are both made of a light transmissive conductive material, a light emitting device where light from the light emitting element is transmitted through both the second substrate and the first substrate can be obtained. See Hayakawa ¶182. Hayakawa teaches a display device using such a self-luminous light emitting type 
Regarding claim 6, Hayakawa, Basehore and Yamaoka teach the transparent OLED substrate according to claim 3, further comprising: at least one OLED pixel unit, wherein each of the at least one OLED pixel unit comprises at least one of the first OLED sub-pixels; when n=1, the at least one first OLED sub-pixel is of the same color; and when n>3, the at least one first OLED sub-pixel comprises a plurality of first OLED sub-pixels of different colors and alternately arranged regularly.  (As the best understood by the examiner, Yamaoka modified teaches the light-emitting element has a stacked-layer structure of the first light-emitting layer, the second light-emitting layer, the third light-emitting layer, and light emitted from the first light-emitting layer and light emitted from the third light-emitting layer have the same color. See Yamaoka ¶298.  Color display is performed using four colors of red, green, blue, and white.  There is no particular limitation and full color display using three colors of red, green, and blue or four colors of red, green, blue, and yellow may be performed. See Yamaoka ¶286).
.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of Basehore in view of Yamaoka as applied to claim 1 above, and further in view Anderson Ersman et al. US 2013/0162512.
Regarding claim 12, Hayakawa, Basehore and Yamaoka fail to teach first electrodes is composed of a first graphics unit or two or more first graphic units, the first graphic unit is shaped as a circular, oval, dumbbell- shaped, gourd-shaped or rectangular.
Anderson Ersman teaches the patterned electrode layer 14 has the shape of a graphical symbol, extending along at least one peripheral edge of the display area. See Anderson Ersman ¶114. Anderson Ersman further teaches the patterned electrode is arranged as one or more graphical symbols, such as squares, triangles, circles etc. See Anderson Ersman ¶13. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify The patterned electrode is arranged as one or more graphical symbols, such as a set of lines, squares, triangles, circles disclosed by Anderson Ersman for the 
Regarding claim 13, Hayakawa, Basehore, Yamaoka, and Anderson Ersman teach the transparent OLED substrate according to claim 12, wherein each first electrode and/or the corresponding at least one of the light emitting structures have projections on the base substrate which are of the same length or different lengths, and/or the same position or different positions, the first electrode is provided with one of the light emitting structures thereon, and the light emitting structure covers across the first electrode; or the first electrode is provided with light emitting structures spaced apart, and the light emitting structures spaced apart are separated by a pixel defining layer or no pixel defining layer exists between the light emitting structures spaced apart.
(Hayakawa teaches a plurality of first electrodes 2113 in the shape of strips are provided over a first substrate 2110 at regular intervals. A bank 2114 having an opening corresponding to each pixel is provided over each of the first electrodes 2113. The bank 2114 having an opening is made of a light shading material. For example, the bank 2114 having an opening. The bank 2114 having an opening functions as a black matrix (BM). Note that an opening corresponding to each pixel serves as a light emitting area 2121. See Hayakawa ¶173. Accordingly, the banks interpreted projections).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of Basehore in view of Yamaoka as applied to claim 1 above, and further in view of Rowe US 9,164,641.

Rowe teaches the structure of a conventional AMOLED display includes a TFT layer disposed on a substrate. An active matrix of organic light-emitting diode (OLED) pixels is disposed on, or integrated onto, the TFT layer. A cathode layer is disposed on or above the OLED pixel layer, and a top polarizing layer is disposed on or above the OLED pixel layer. See Rowe Col. 7, ll. 49-54. Rowe further teaches groups of TX electrodes extending in a second direction and ratio of a size in a first direction is 20:1. See Rowe Col. 12, ll. 34-48 and Fig 3. 

    PNG
    media_image3.png
    499
    687
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: December 6, 2021